Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
POWER STRIP ASSEMBLY WITH SWITCH CONTROLLED OUTLET BANKS

Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
2a.	Claims 1 and 6 provide antecedent basis for;
	a power strip assembly, and
	a plurality of banks of outlets, and
	a plurality of switches, and
	a power strip, and
	a plurality of banks of female electrical outlets, and
	a plurality of power switches;
which means there should be each of those things.  For examination purposes claims 1 and 6 will be interpreted as;
	an elongated power strip assembly, 
	a plurality of banks of outlets comprising female electrical outlets, 
	a plurality of power switches, 
	
	



2b.	Claim 6 states in part; “each of the power switches being positioned between the plurality of banks of female electrical outlets and the first end of the power strip”; and
Claim 7 states part; “each of the power switches is positioned between respective pairs of the banks of female electrical outlets”  which contradicts claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-2011-0000483 (Translation Attached) in view of Chen et al.                          (US 9,800,003).

With respect to Claim 1; KR 20-2011-0000483 [Fig. 1] shows an elongated power strip assembly having a plurality of banks of outlets 10, 20, 30 comprising female electrical outlets 12, 22, 32 and a plurality of power switches 11, 21, 31 for turning each of the banks of outlets on and off independently of each other,  each of the power switches 11, 21, 31 is configured to be manipulated by a user [well-known rocker switch actuator], each of the power switches 11, 21, 31  being in electrical communication with a respective one of the banks of female electrical outlets 12, 22, 32 for turning the respective             banks 10, 20, 30 of female electrical outlets 12, 22, 32 on and off the plurality of power switches 11, 21, 31 is configured to turn off respective electrical devices plugged into the power strip while leaving respective electrical devices plugged into the power strip turned on [commonly accepted function of a power strip].
	However the translation of KR 20-2011-0000483 omits explicit reference to the switches turning each of the banks of outlets on and off independently of each other.
	Chen et al [Fig. 11] shows an elongated power strip assembly having a plurality of banks of female electrical outlets and a plurality of power switches 19 for turning each of the banks of outlets on and off independently of each other [Col. 3, lines 16-21].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the switches shown by KR 20-2011-0000483 would serve to independently control power to the respective outlet banks which in turn would cut power to any device plugged into that portion of the power strip irrespective of the device’s switch state as substantiated by Chen et al.

With respect to Claim 2; KR 20-2011-0000483 [Fig. 1] shows the power strip has a first end [at 40], a second end [at 13, 23, 33] and a top surface extending therebetween; and each of the banks 10, 20, 30 of female electrical outlets 12, 22, 32 is positioned on the top surface, the banks of female electrical outlets being distributed along an axis extending between the first end and the second end.

With respect to Claim 3; KR 20-2011-0000483 [Fig. 1] shows each of the banks 10, 20, 30  of female electrical outlets 12, 22, 32  is electrically insulated from each other.

With respect to Claim 5; KR 20-2011-0000483 [Fig. 1] shows a power cord 40 being coupled to and extending away from the first end [at 40] of the power strip, the power cord being electrically coupled to each of the power switches [functionally necessary], the power cord having a distal end with respect to the power strip, the distal end having a male electrical plug [Fig. 1] being electrically coupled thereto  the male electrical plug is configured to be plugged into a power source comprising a female electrical outlet.

With respect to Claim 7; KR 20-2011-0000483 [Fig. 1] shows each of the power switches 11, 21, 31 is positioned between respective pairs of the banks 10, 20, 30 of female electrical outlets 12, 22, 32.

With respect to Claim 8; KR 20-2011-0000483 [Fig. 1] shows a terminal female electrical outlet 13, 23, 33 being integrated into the second end of the power strip, the terminal female electrical outlet 13, 23, 33 being electrically coupled to a respective one of the power switches 11, 21, 31.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over           KR 20-2011-0000483 (Translation Attached) and Chen et al. (US 9,800,003) in view of Lee (US 6,750,410) [IDS filed March 4 2021].
The limitations of Claim 6 have been discussed in detail in claims 1-3 and 5 above where KR 20-2011-0000483 [Fig. 1] shows each of the power switches 11, 21, 31 is positioned on the top surface of the power strip.	
However neither KR 20-2011-0000483 nor Chen et al. show or teach the power switches being positioned between the plurality of banks of female electrical outlets and the first end of the power strip.
Lee [Fig. 2] shows an analogous power strip assembly and further teaches various configurations thereof particularly Figures 25-35 which clearly show the analogous power switches occupying a variety of different spaces on the assembly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that modifying the position of the power switches on the  KR 20-2011-0000483 power strip assembly such that they are between the first end of the power strip and the plurality of banks of female electrical outlets is well within the realm of many possible positions for the power switches depending upon other factors one of ordinary skill may be considering at the time.  Where varying the position of the power switches on the power strip assembly appears to produce no new mechanical effect or advantage considered to constitute “invention” whereby there is a novel and/or unobvious result which would have patentable significance.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833